STATE OF MICHIGAN

                           COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                   UNPUBLISHED
                                                                   December 4, 2014
               Plaintiff-Appellee,

v                                                                  No. 316922
                                                                   Wayne Circuit Court
DAVID DEQUAN SIMS,                                                 LC No. 12-005267-FC

               Defendant-Appellant.


PEOPLE OF THE STATE OF MICHIGAN,

               Plaintiff-Appellee,

v                                                                  No. 317065
                                                                   Wayne Circuit Court
DEANGELO AL JENKINS,                                               LC No. 12-011864-FC

               Defendant-Appellant.


Before: BORRELLO, P.J., and WILDER and STEPHENS, JJ.

PER CURIAM.

        In these consolidated appeals, defendant, David Dequan Sims, appeals as of right from
his jury trial convictions of assault with intent to rob while armed, MCL 750.89, and assault with
intent to do great bodily harm less than murder (AWIGBH), MCL 750.84. Sims was sentenced
on June 18, 2013, to 18 years and nine months to 30 years’ imprisonment for the assault with
intent to rob while armed conviction and to five years to 10 years’ imprisonment for the
AWIGBH conviction. Sims was convicted on October 11, 2012, in a prior trial involving the
same events as his current convictions, of possession of a firearm during the commission of a
felony (felony-firearm), MCL 750.227b, and sentenced to two years’ imprisonment. Defendant,
Deangelo Al Jenkins, appeals as of right from his jury trial convictions, under an aiding and
abetting theory, of assault with intent to rob while armed, MCL 750.89, AWIGBH, MCL 750.84,
and felony-firearm, MCL 750.227b. Jenkins was sentenced as a second habitual offender, MCL
769.10, to 135 months to 25 years’ imprisonment for the assault with intent to rob while armed
conviction, five years to 10 years’ imprisonment for the AWIGBH conviction, and two years’


                                               -1-
imprisonment for the felony-firearm conviction. For the reasons set forth in this opinion, we
affirm the convictions and sentences of defendants.

                                        I. BACKGROUND

    This appeal arises from events that occurred on April 10, 2012 in Detroit, Michigan,
involving an armed assault of Keith Hamilton by three individuals: (a) David Sims (Sims), (b)
Darius Sims (Darius), and (c) Deangelo Jenkins (Jenkins). On that date, Hamilton, a retired
Detroit police officer accompanied by his brother, James Hamilton, pulled his vehicle into the
driveway of his brother’s home. After parking in the driveway, Hamilton exited the vehicle and
began to walk between his brother’s house and a neighbor’s house. He then observed a “red
vehicle with a cream or a white colored simulated drop top . . . abruptly hit [sic] brakes behind
my car.” The vehicle then parked in front of the neighbor’s house, the two rear doors of the
vehicle opened and two individuals exited the vehicle wearing hoodies and ski masks and
carrying “semi-automatic weapons with large clips in them.” The individuals “rushed” toward
Hamilton’s car and the individual at the driver’s side of his vehicle raised his weapon, while the
second individual was at the rear passenger side of Hamilton’s vehicle. The individual at his
driver’s side rear passenger door pointed his weapon at Hamilton and fired one round. Hamilton
pulled his own weapon and also fired several times. One of Hamilton’s shots struck one gunman
and he fell behind Hamilton’s vehicle. Hamilton was approximately 35 to 40 feet from the first
gunman when the first gunman fell to the ground. The second gunman began to back away
toward the vehicle parked on the street. Hamilton’s brother was still in his vehicle on the
passenger side. Hamilton was aiming at the second gunman when his brother exited Hamilton’s
vehicle. Hamilton instructed his brother to “get down.” When Hamilton’s brother dropped to
the ground, “the second subject that was in the street fired two shots up in the driveway.” While
Hamilton was aiming at the second gunman, the gunman that had been shot “was laying [sic] on
the ground sat up and fired another shot at me up the driveway.” The gunman that had been shot
removed his facemask and threw it and “the gun approximately four or five feet away from him.”
At this point, the second gunman entered the back seat of the red vehicle and the first gunman,
while on the ground, began yelling to his cohorts not to leave him and that he has been wounded.
The rear passenger door of the red vehicle opened and the injured gunman “hobbles over [to the
vehicle and] gets his upper torso in the car and they speed off. . . .” Hamilton phoned the police
and provided a description of the vehicle.

        Todd Hutchison, a Detroit Police Officer, was on routine patrol between 2:30 a.m. and
3:00 a.m. on April 10, 2012. While in the area of Fenkell and Wyoming Streets in Detroit,
Hutchison was “flagged down” by “two black males in a red vehicle.” Hutchison stopped his
vehicle and spoke with the driver who informed him that “his friend in the back seat of his car
was shot.” In total, Hutchison testified that there were three males in the vehicle. Hutchison had
the driver of the red car follow him to Sinai Grace Hospital, the nearest medical facility. The
driver informed Hutchison that his name was Cortez Robinson, however, Hutchison later found
the driver’s identification in the vehicle on the driver’s seat. The name on the identification was
Deangelo Jenkins. The photograph on the identification matched Hutchison’s observation of the
driver of the vehicle. Hutchison escorted the driver into the hospital while medical staff attended
to the backseat passenger. At trial, Hutchison identified Sims as the individual shot and in the
backseat of the vehicle and Jenkins as the driver. Hutchison had the red Buick impounded.


                                               -2-
        Jennifer Duchene, is employed with Legend Motors. She provided a rental car to a
customer named Shamia Wilson, while Wilson’s personal vehicle was in for repairs on April 9,
2012. The rental car provided was the same red, four-door 2003 Buick LeSabre Limited, that
was later retrieved from Gene’s Towing impound yard. Shamia Wilson was Jenkins’s girlfriend
until July of 2012. On April 9, 2012, Wilson was driving a red LeSabre while her vehicle was
being repaired. On that date, she switched vehicles with Jenkins giving him her rental car. Some
of Wilson’s friends confirmed this at trial, and further testified Jenkins was accompanied by
David and Darius Sims. In the early morning hours of April 10, 2012, Wilson received a
telephone call from Jenkins asking her to meet him at Sinai Grace Hospital. She acknowledged
that her first statement to the police following the incident was not truthful because she was
trying to protect Jenkins. However, she testified that after speaking with her family, Wilson
provided a truthful statement to the police on April 27, 2012. At the time of her second
statement, Wilson described her relationship with Jenkins as being “on and off.”

        At the conclusion of testimony, the prosecutor brought a motion to reopen the proofs to
enter a certified copy of the medical records for David Sims. When queried by the trial court, the
prosecutor indicated that the purpose of the medical records was to confirm testimony of the
various witnesses presented at trial.

        The trial court granted the prosecutor’s motion to reopen the proofs finding no “surprise,
deception, or disadvantage” to the defense. The trial court determined that any comments within
the medical records indicating that the statement originated from a police officer rather than from
David Sims to the physician or staff “should be stricken.” Defense counsel indicated she would
not stipulate to admission of the records, however, all parties concurred that the medical records
being offered into evidence were certified. The trial court admitted the records into evidence
based on their certification and “on the rules of evidence” but cautioned that any reference to
statements by police officers to hospital staff should be redacted.

       The jury convicted defendants as indicated above. The trial court sentenced each
defendant as previously indicated and this appeal then ensued.

                                   II.     DOCKET NO. 316922

        In Docket No. 316922, Sims asserts he was denied a fair trial by the trial court’s
erroneous admission of his medical records into evidence. Specifically, Sims contends error in
the admission of his medical records from the night of the incident, asserting that the records (a)
comprised hearsay, (b) violated the Confrontation Clause and (c) were not relevant to an issue at
trial based on Sims’s admission that he had incurred a gunshot wound.

        To preserve an evidentiary issue for appellate review, the party opposing admission of the
evidence is required to object at trial and to specify the same ground for objection that he or she
asserts on appeal. MRE 103(a)(1); People v Aldrich, 246 Mich App 101, 113; 631 NW2d 67
(2001). An objection premised on hearsay fails to preserve for appellate review a challenge that
the evidence violated the Confrontation Clause. MRE 103(a)(1); People v Coy, 258 Mich App 1,
12; 669 NW2d 831 (2003). To the extent that defendant objected to admission of the evidence
based on relevance, the issue is preserved. The remaining objections by defendant are not
properly preserved for appeal because they were not asserted in the trial court.

                                                -3-
       As discussed in Coy, 258 Mich App at 12:

       A trial court’s decision to admit evidence is reviewed for a clear abuse of
       discretion. Evidentiary error will not merit reversal unless it involves a
       substantial right and, after an examination of the entire cause, it affirmatively
       appears that it is more probable than not that the error was outcome determinative.

“An abuse of discretion occurs when the court chooses an outcome that falls outside the range of
reasonable and principled outcomes.” People v Unger, 278 Mich App 210, 217; 749 NW2d 272
(2008).

       Unpreserved issues of evidentiary error, including alleged constitutional error, are
reviewed for plain error. Coy, 258 Mich App at 12. Specifically:

       First, there must be an error; second, the error must be plain (i.e., clear or
       obvious); and third, the error must affect substantial rights (i.e., there must be a
       showing that the error was outcome determinative). Moreover, reversal is
       warranted only when plain error resulted in the conviction of an actually innocent
       defendant or seriously affected the fairness, integrity, or public reputation of
       judicial proceedings, independent of guilt or innocence. [Id. (citations omitted).]

        MRE 803(6) accepts from the exclusionary hearsay rule a record or report “made at or
near the time by, or from information transmitted by, a person with knowledge, if kept in the
course of a regularly conducted business activity.” To demonstrate that the report was made as a
regular practice of the business, the proponent is required to present “testimony of the custodian
or other qualified witness” or certify the record. Id. To certify a record of a regularly conducted
business activity, the proponent must submit an affidavit from the custodian of the record
containing the information delineated in MRE 902(11). Because the parties stipulated at trial
that the records were properly certified, the admission of the records into evidence did not pose a
hearsay problem under MRE 803(6). Further, any statements by Sims contained within the
records did not violate a hearsay prohibition as such statements were necessary for him to seek
and obtain medical treatment and fell within the exception of MRE 803(4).

        “[T]he rules of evidence cannot[, however,] override the Sixth Amendment and cannot be
used to admit evidence that would otherwise implicate the Sixth Amendment.” People v
Fackelman, 489 Mich 515, 545; 802 NW2d 552 (2011). See also Crawford v Washington, 541
US 36, 54; 124 S Ct 1354; 158 L Ed 2d 177 (2004) (“The text of the Sixth Amendment does not
suggest any open-ended exceptions from the confrontation requirement to be developed by the
courts.”) It has been determined that when the content of the record is used to prove the truth of
the matter asserted, the admission of a testimonial medical record or a medical record containing
testimonial statements can violate a defendant’s confrontation right despite the hearsay
exception. Fackelman, 489 Mich at 550. However, in the circumstances of this case, the
challenged record was created by medical staff attending to Sims on an emergency basis in an
attempt to assess and treat his gunshot wound and not to establish the fact that Sims was shot by
Keith Hamilton in an attempt to rob Hamilton or carjack his vehicle. To accomplish their
treatment objective, it was necessary for the medical staff to garner information pertaining to
how and when Sims’s injury occurred. In People v Jordan, 275 Mich App 659, 664-665; 739

                                                -4-
NW2d 706 (2007), this Court held, “Because all statements by the victim were necessary to
resolving the ongoing emergency, the statements were nontestimonial.” Sims has failed to argue
or demonstrate that the content of the medical records was anything other than recorded
observations of the hospital staff and notes made to assist in the treatment and provision of care
to Sims. As discussed in Davis v Washington, 547 US 813, 822; 126 S Ct 2266; 165 L Ed 2d
224 (2006):

       Statements are nontestimonial when made in the course of police interrogation
       under circumstances objectively indicating that the primary purpose of the
       interrogation is to enable police assistance to meet an ongoing emergency. They
       are testimonial when the circumstances objectively indicate that there is no such
       ongoing emergency, and that the primary purpose of the interrogation is to
       establish or prove past events potentially relevant to later criminal prosecution.

There is no dispute that Sims’s medical records were the product of the hospital staff’s attempt to
meet an ongoing emergency – Sims’s gunshot wound and bleeding. As such, the observations
were not testimonial in nature and did not violate the prohibitions of the Confrontation Clause.

        Sims further argues that the records were not relevant because he did not dispute having
incurred a gunshot wound on that night. “Relevant evidence” is defined by MRE 401 to “mean[]
evidence having any tendency to make the existence of any fact that is of consequence to the
determination of the action more probable or less probable than it would be without the
evidence.” In general “[a]ll relevant evidence is admissible,” MRE 402, but “may be excluded if
the probative value is substantially outweighed by the danger of unfair prejudice, confusion of
the issues, or misleading the jury, or by considerations of undue delay, waste of time, or needless
presentation of cumulative evidence,” MRE 403. The medical records served to corroborate the
existence of Sims’s gunshot wound and were, therefore, relevant. The documentation also
corroborated, in conjunction with the DNA obtained from the ski mask, the weapon retrieved
from the crime scene and descriptions and testimony of the vehicle involved in the crime,
Hamilton’s testimony. Notably, MRE 403 does not preclude the presentation of cumulative
evidence, only the “needless presentation of cumulative evidence.” (Emphasis added.) There is
no indication in the trial transcripts that any inordinate amount of time was spent on the content
of the records or that undue emphasis was placed on any particular entry contained within the
records. At worst, Sims’s medical records provided cumulative evidence of his gunshot wound
and comprised harmless error. See People v Matuszak, 263 Mich App 42, 52; 687 NW2d 342
(2004).

       Sims further asserts that the admission of his medical records was improper as the records
were more prejudicial than probative. “[A]ll evidence offered by the parties is ‘prejudicial’ to
some extent, but the fear of prejudice does not generally render the evidence inadmissible. It is
only when the probative value is substantially outweighed by the danger of unfair prejudice that
evidence is excluded.” People v Mills, 450 Mich 61, 75; 537 NW2d 909 (1995), mod on other
grounds 450 Mich 1212 (1995). For evidence to be construed as unfairly prejudicial under MRE
403, it must “adversely affect the objecting party’s position by injecting considerations
extraneous to the merits of the lawsuit, e.g., the jury’s bias, sympathy, anger, or shock.” People
v Fisher, 449 Mich 441, 452; 537 NW2d 577 (1995) (quotation omitted). During closing
arguments, Sims’s counsel acknowledged that his client incurred a gunshot wound on the

                                                -5-
evening of these events, merely disputing the location where and the circumstances under which
the wound was obtained. Based on this admission, it is difficult to construe the medical records
as unduly prejudicial given their mere corroboration of Sims’s own admission of having incurred
a gunshot wound. Further, given the physical and testimonial evidence of Sims’s guilt, it is
highly improbable that the admission of his medical records, even if wrongly admitted,
comprised outcome determinative error. See People v Lukity, 460 Mich 484, 496-497; 596
NW2d 607 (1999).

        Next, Sims contends his conviction for AWIGBH should be vacated due to the lack of
evidence to show the requisite intent for the crime. Specifically, Sims argues that while it may
have been demonstrated that he had the requisite intent for the charged crime of assault with
intent to rob while armed, there was no evidence to show that he possessed the intent to do
physical harm to Hamilton or his brother.

        This Court reviews a challenge to the sufficiency of the evidence de novo. People v
Malone, 287 Mich App 648, 654; 792 NW2d 7 (2010). This Court is required to view the
evidence in a light most favorable to the prosecution to determine whether a rational trier of fact
could have found that the essential elements of the crime were proved beyond a reasonable
doubt. People v Dunigan, 299 Mich App 579, 582; 831 NW2d 243 (2013). “[C]onflicts in the
evidence are resolved in favor of the prosecution. Circumstantial evidence and reasonable
inferences arising [from the evidence] may constitute proof of the elements of the crime.”
People v Bennett, 290 Mich App 465, 472; 802 NW2d 627 (2010). An appellate court will not
interfere with a jury’s assessment of the weight of the evidence or the credibility of witnesses.
Dunigan, 299 Mich App at 582. The Court’s review is to be deferential because the trier of fact,
and not the appellate court, properly determines what inferences can be fairly drawn from the
evidence and the weight to be accorded those inferences. Malone, 287 Mich App at 654.

        “The elements of assault with intent to do great bodily harm less than murder are: (1) an
attempt or threat with force or violence to do corporal harm to another (an assault), and (2) an
intent to do great bodily harm less than murder.” People v Brown, 267 Mich App 141, 147; 703
NW2d 230 (2005) (quotation marks and citation omitted); see MCL 750.84(1)(a). Intent to do
great bodily harm has been defined as “an intent to do serious injury of an aggravated nature.”
Brown, 267 Mich App at 147 (quotation marks and citation omitted). No actual physical injury
is required to establish the elements of AWIGBH. See People v Harrington, 194 Mich App 424,
430; 487 NW2d 479 (1992).

        “An actor’s intent may be inferred from all of the facts and circumstances, and because of
the difficulty of proving an actor’s state of mind, minimal circumstantial evidence is sufficient.”
People v Gonzalez, 256 Mich App 212, 226; 663 NW2d 499 (2003) (citations and quotations
omitted); see also People v Kanaan, 278 Mich App 594, 622; 751 NW2d 57 (2008). A
defendant’s intent may also be inferred from the type of weapon used. People v Daniels, 163
Mich App 703, 706-707; 415 NW2d 282 (1987). The evidence showed that Hamilton and his
brother were suddenly approached at night, in the driveway of the brother’s home, by two
heavily armed and masked gunmen. The gunmen “rushed” toward Hamilton’s car. Based on the
injury incurred at the scene, Sims was the gunman at the driver’s side of Hamilton’s vehicle who
raised his weapon, pointed it at Hamilton and fired. Hamilton was only 35 to 40 feet from Sims
when Sims discharged his weapon. The second gunman also aimed his weapon and fired two

                                                -6-
shots “up in the driveway” after Jack Hamilton had exited the vehicle. After being shot by
Hamilton, Sims rose to a sitting position and again discharged his weapon at Hamilton “up the
driveway.”

       A defendant’s intent may be inferred from his or her conduct and the circumstances
surrounding the offense. People v Johnson, 54 Mich App 303, 304; 220 NW2d 705 (1974). The
gunmen had semi-automatic weapons with large clips of ammunition. Both gunmen aimed and
discharged their weapons in relatively close physical proximity to Hamilton and his brother.
One of the gunmen’s errant shots struck the residence of Jack Hamilton’s neighbor. Viewing the
evidence, direct and circumstantial, in a light most favorable to the prosecution, the essential
elements of the crime were established beyond a reasonable doubt. People v Reese, 491 Mich
127, 139; 815 NW2d 85 (2012). Therefore, based on the conduct of Sims and the second
gunman and the type of weapon used, sufficient evidence was adduced to satisfy the intent
element for AWIGBH.

                                   III.   DOCKET NO. 317065

        In Docket No. 317065, Jenkins contends that insufficient evidence was presented to
sustain his convictions under an aiding and abetting theory based on the inability to demonstrate
he knew his co-defendants had the requisite intent to commit the crimes charged at the time he
drove the vehicle to the residence and parked by Hamilton’s vehicle.

        “The elements of assault with intent to do great bodily harm less than murder are: (1) an
attempt or threat with force or violence to do corporal harm to another (an assault), and (2) an
intent to do great bodily harm less than murder.” Brown, 267 Mich App at 147 (quotation marks
and citation omitted); see MCL 750.84(1)(a). “The elements of assault with intent to rob while
armed are: (1) an assault with force and violence; (2) an intent to rob or steal; and (3) the
defendant’s being armed. Because this is a specific-intent crime, there must be evidence that the
defendant intended to rob or steal.” People v Cotton, 191 Mich App 377, 391; 478 NW2d 681
(1991) (citation omitted).

       A defendant may be vicariously liable for assault with intent to do great bodily harm less
than murder or assault with intent to rob on a theory of aiding and abetting. People v Usher, 196
Mich App 228, 232-233; 492 NW2d 786 (1992), overruled in part on other grounds by People v
Perry, 460 Mich 55, 64-65; 594 NW2d 477 (1999). The elements of aiding and abetting include:

       (1) the crime charged was committed by the defendant or some other person; (2)
       the defendant performed acts or gave encouragement that assisted the commission
       of the crime; and (3) the defendant intended the commission of the crime or had
       knowledge that the principal intended its commission at the time that [the
       defendant] gave aid and encouragement. [People v Robinson, 475 Mich 1, 6; 715
       NW2d 44 (2006) (quotation marks and citations omitted).]

See also MCL 767.39.

        Sufficient evidence existed to sustain Jenkins’s convictions of AWIGBH and assault with
intent to rob while armed under an aiding and abetting theory. Jenkins’s girlfriend, Shamia
Wilkins, traded vehicles with Jenkins the evening before the events underlying the charges. Her
                                               -7-
vehicle matched the description of the car observed by Hamilton at the scene and was later
impounded by police. Wilson and her girlfriend, Brittany Scott, both testified that Sims and his
brother Darius Sims were with Jenkins when the vehicles were exchanged. Jenkins told Wilson,
“[h]e tried to carjack somebody and it went wrong.” Hamilton shot one of the gunmen at the
scene and Jenkins drove Sims to Sinai Grace Hospital with a bullet wound within close temporal
proximity to the events underlying the charges.

         At the scene of the events, Jenkins was driving Wilson’s vehicle and stopped near the
residence as Hamilton parked his car in the driveway. Two men masked and with semi-
automatic weapons, exited the backseat of the vehicle driven by Jenkins and “rushed” up the
driveway. The gunmen raised their weapons and discharged them in the direction of Hamilton.
The second gunman entered the vehicle driven by Jenkins after Sims was shot and on the ground.
Sims cried out to not be left behind by his cohorts. On arising, a back door to the vehicle driven
by Jenkins was opened and did not leave the scene until after Sims was able to enter the car.
Jenkins was driving the vehicle identified in conjunction with the events involving Hamilton
after flagging down a police officer, Todd Hutchinson. Sims was in the backseat of the vehicle
bleeding from a gunshot wound. Hutchinson accompanied Sims, Jenkins and a third individual
to the hospital. Jenkins was identified by Hutchinson as the driver of the vehicle, despite Jenkins
having given a false name to the police officer.

       In accordance with MCL 767.39:

       Every person concerned in the commission of an offense, whether he directly
       commits the act constituting the offense or procures, counsels, aids, or abets in its
       commission may hereafter be prosecuted, indicted, tried and on conviction shall
       be punished as if he had directly committed such offense.

“An aider and abettor’s state of mind may be inferred from all the facts and circumstances.”
People v Carines, 460 Mich 750, 758; 597 NW2d 130 (1999). “Factors that may be considered
include a close association between the defendant and the principal, the defendant’s participation
in the planning or execution of the crime, and evidence of flight after the crime.” Id. In this
instance, evidence existed that prior to the shooting, Jenkins switched his vehicle to one
matching the description of the automobile at the scene of the crime. Jenkins is friends with
Sims and was accompanied by Sims when procuring the alternative vehicle. Jenkins transported
two armed and masked gunmen in the backseat of his vehicle and stopped in proximity of
Hamilton’s car after he pulled into his brother’s driveway. Sims and a second gunman exited the
vehicle and proceeded past the driver of their vehicle up the driveway with their guns displayed
and fired shots in Hamilton’s direction. Upon seeing this activity, Jenkins waited and did not
leave the scene; even after Sims was shot, Jenkins waited and a door to the vehicle was opened
to permit Sims to enter the vehicle before it left the area. At the hospital, Jenkins purposefully
provided Hutchinson with a false name. These acts, considered in the aggregate, demonstrate
both planning and participation. “To place the issue of aiding and abetting before the trier of
fact, the evidence need only tend to establish that more than one person committed the crime,
and that the role of a defendant charged as an aider and abettor amounts to something less than
the direct commission of the offense.” People v Wilson, 196 Mich App 604, 611; 493 NW2d
471 (1992) (citation omitted). Jenkins’s presence during the commission of the criminal conduct
in conjunction with the assistance he provided to Sims and the other gunman to commit the

                                               -8-
crime by securing a vehicle, driving the vehicle and awaiting the completion of the criminal acts,
is sufficient to constitute aiding and abetting and to sustain Jenkins’s convictions for these
crimes. People v Moore, 470 Mich 56, 63; 679 NW2d 41 (2004).

        The elements of felony-firearm “are that the defendant possessed a firearm during the
commission of, or the attempt to commit, a felony. One must carry or possess the firearm when
committing or attempting to commit a felony. Possession of a firearm can be actual or
constructive, joint or exclusive.” People v Johnson, 293 Mich App 79, 82-83; 808 NW2d 815
(2011) (footnotes omitted). “The aiding and abetting statute neither expressly nor impliedly
limits the persons or crimes encompassed by its terms. The language of the statute applies to
‘every person’ who commits ‘an offense.’” Moore, 470 Mich at 68. “All that is required to
prove aiding and abetting felony-firearm is that the defendant aided and abetted another in
carrying or having in his possession a firearm while that other commits or attempts to commit a
felony.” Id. As explained by our Supreme Court:

               The prosecutors must do more than demonstrate that defendants aided the
       commission or attempted commission of the underlying crimes. Rather, the
       prosecutors must demonstrate that defendants specifically aided the commission
       of felony-firearm. Establishing that a defendant has aided and abetted a felony-
       firearm offense requires proof that a violation of the felony-firearm statute was
       committed by the defendant or some other person, that the defendant performed
       acts or gave encouragement that assisted in the commission of the felony-firearm
       violation, and that the defendant intended the commission of the felony-firearm
       violation or had knowledge that the principal intended its commission at the time
       that the defendant gave aid and encouragement. In determining whether a
       defendant assisted in the commission of the crime, the amount of advice, aid, or
       encouragement is not material if it had the effect of inducing the commission of
       the crime. It must be determined on a case-by-case basis whether the defendant
       “‘performed acts or gave encouragement that assisted’” in the carrying or
       possession of a firearm during the commission of a felony. [Id. at 70-71 (citations
       and footnotes omitted).]

         “Implicit in the use of a firearm is the possession of that firearm.” Moore, 470 Mich at
71 (emphasis in original). “Thus, when a defendant specifically encourages another possessing a
gun during the commission of a felony to use that gun, he aids and abets the carrying or
possessing of that gun just as surely as if he aided or abetted the principal in obtaining or
retaining the gun.” Id. Encompassed within the encouragement and assistance of a principal’s
possession of a firearm is reliance “on that possession to intimidate [a] robbery victim and by
specifically ensuring that the principal would be able to successfully enter and exit the scene of
the crime while carrying the firearm.” Id. As such, sufficient evidence was presented to support
Jenkins’s conviction of felony-firearm under an aiding and abetting theory based on the
assistance Jenkins rendered to Sims and the second gunman by transporting them to the scene to
use the weapons in their possession and awaiting their attempt to complete the crimes before
facilitating their removal from the scene.




                                               -9-
Affirmed.




                   /s/ Stephen L. Borrello
                   /s/ Kurtis T. Wilder
                   /s/ Cynthia Diane Stephens




            -10-